DETAILED ACTION
Status of Claims
In the response filed December 13, 2021, Applicant amended claims 1, 10, 11, 18, and 20.  Claims 2, 8, 9, and 19 were canceled. Claims 1, 3-7, 10-18, 20, and 21 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: “ determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants if the institution and whose services or products the first user purchases” should be “determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases.”  Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant continues to assert that the claimed invention is not directed to an abstract idea because amended claim 1 provides a technological solution that proactively provides a customer with various offers about which the customer may not have otherwise been knowledgeable and generating offers based on transactional data provides financial intuitions too to best suit the customers, thereby increasing the number of customers and decreasing attrition.  Examiner McRo, and Trading Technologies. Examiner respectfully disagrees. Example 42, McRo, and Trading Technologies recite specific improvements over prior art systems.  For instance, example 42 allows remote users to share information in real-time in a standardized format regardless of the format in which the information was input by the user. In this case, the claimed invention recites business solutions such as providing more offers to increase number of consumers. Thus, the rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 10-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 3-7, 10-18, 20, and 21 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.

Claims 1, 3-7, 10-18, 20, and 21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 18 and 20) recite:
identify, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on at least one of the transactional data or a first financial instrument associated with an existing account for the first user;
determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases; 
perform an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases;
generate, based on one or more of: (i) the at least one of the transactional data or the first financial instrument, or (ii) the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome bonus associated with the opening of the new account, wherein a second financial instrument associated with the new account for the user provides different benefits than the first financial instrument;
based on identifying the first user, pre-approve the first user for the personalized welcome offer; 
in response to receiving acceptance of the personalized welcome offer, generate a new data record associated with the new account for the first user and store the new data record in the memory
The identified limitations recites identifying a user associated with a financial instrument account and determining an anchor merchant in order to generate a welcome offer and bonus associated with a second financial instrument account, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and memory) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a memory storing instructions; 
a communications interface; and 
at least one hardware processor interoperably coupled with the memory and the communications interface, wherein the instructions instruct the at least one hardware processor to: 
based on a successful pre-approval, provide the personalized welcome offer to a device associated with the first user via the communications interface; 
receive acceptance of the personalized welcome offer from the device associated with the first user via the communications interface; 
provide, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user
This judicial exception is not integrated into a practical application. The additional claims as a whole merely describe how to generally apply the concept of providing offer information and receiving acceptance of the offer. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor providing offer information and receiving acceptance of the offer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 3-7, 10-17, and 21, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims recite using a mobile payment instrument account, determining entities by frequent purchases and purchases exceed a threshold. The dependent claims further recite commercial activities. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 19 and 20 : memory and processors to execute providing offer information and receiving acceptance of the offer, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 3-7, 10-18, 20, and 21, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 3-7, 10-17, and 21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyo et al. (US 8,762,259 B1) in view of Pletz et al. (US 2012/0265625 A1) in further view of Ellis et al. (US 10,853,791 B1).

Regarding claims 1 and 20, Tyo discloses a computing device comprising: 
a memory storing instructions (Column 15, lines 58-61); 
a communications interface (Column 17, lines 5-6); and 
at least one hardware processor interoperably coupled with the memory and the communications interface (Fig. 9; Column 15, lines 58-61 and Column 17, lines 5-6), wherein the instructions instruct the at least one hardware processor to: 
based on identifying the first user, pre-approve the first user for the personalized welcome offer (Column 6, lines 35-38: after having received or obtained data for customer information fields of Offer Entry Page 100, the CSR may select Submit button 130 in order to initiate a real-time prescreen of the customer); 
If the customer is approved for a Platinum MasterCard ( as indicated on Offer Approval Page 200), the CSR representative may read an offer like the one noted under heading 210 "MANDATORY-READ OFFER TO CUSTOMER);
receive acceptance of the personalized welcome offer from the device associated with the first user via the communications interface (Column 7, lines 30-32: If the customer accepts the offer, the CSR may ask the customer to choose a Cash Rewards Platinum MasterCard or a Complete Rewards Platinum MasterCard); 
in response to receiving acceptance of the personalized welcome offer, generate a new data record associated with the new account for the first user and store the new data record in the memory (Column 7, lines 45-48: The CSR may then select "Accept" button 230 on Offer Approval Page 200 to continue the process of opening the Cash Rewards Platinum MasterCard account for the customer.).
Tyo discloses the limitations above. Tyo does not explicitly disclose:
identify, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on at least one of the transactional data or a first financial instrument associated with an existing account for the first user;
determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases; 
perform an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases;
generate, based on one or more of: (i) the at least one of the transactional data or the first financial instrument, or (ii) the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome 
 provide, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user.
Pletz teaches:
determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases (Paragraph [0063]: Loyalty review processes of core card processing 418 may monitor Mike's purchases at JJ's on both the stored value account 416 and private label account 424. After making various purchases and reloads via the stored value account 424 and the private label account  ); 
perform an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases (Paragraphs [0063] and [0064]: After making various purchases and reloads via the stored value account 424 and the private label account 416, Mike hits a $320 promotional spending hurdle at JJ's…. A few months later, risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account.).
Ellis teaches:
identify, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on at least one of the transactional data or a first financial instrument associated with an existing account for the first user (Column 56, lines 24-30 and 56-58: user information is received. In some arrangements, the custom credit approval circuit retrieves information pertaining to the mobile wallet user from the financial institution accounts database 134. Retrieved information may include, for example, user financial account information, e.g., transaction histories, account balance information, and the like…. In response to receiving user-input information, the identity verification circuit 139 may process the received information to ascertain the new mobile wallet user's identity.);
credit card offer terms are generated. Credit card offer terms may include, for example, general credit terms (e.g., interest rates, credit limits, rewards and the like)….the custom credit approval circuit 138 may generate a individually-tailored financial reward to offer the user. For example, if, based on information stored in the financial institution accounts database 134, the custom credit approval circuit 138 determines that the user is currently paying off a mortgage, the custom credit approval circuit 138 may generate a reward that assists the user in paying down the mortgage if the user uses the new credit card.);
provide, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user (Column 60, lines 9-14: in addition to determining the terms of the credit card to offer the user, the custom credit approval circuit 138 also generates a graphical depiction of the generated terms (or a set of mobile wallet interface parameters configured to cause the user mobile device 110 to present the user with such a depiction)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo to determine, based on the at least one of the transactional data or the first financial instrument, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases; and perform an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases taught by Pletz because it would have improved usage of new credit card accounts. Tyo discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the method and system for implementing a card product with multiple customized relationships of Pletz would provide a card product with multiple relationships with an issuing entity (e.g., bank, etc.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to identify, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on at least one of the transactional data or a first financial instrument associated with an existing account for the first user, generate, based on one or more of: (i) the at least one of the transactional data or the first financial instrument, or (ii) the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome bonus associated with the opening of the new account, wherein a second financial instrument associated with the new account for the user provides different benefits than the first financial instrument, and provide, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user as taught by Ellis because it would have improved usage of new credit card accounts. Tyo, in view of Pletz, discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the mobile wallet dynamic interface of Ellis would alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing (Ellis Column 1, lines 21-23).
Regarding claim 3, Tyo discloses wherein the institution is a financial institution, and wherein the new account is a financial instrument account (Column 8, lines 36-40: the financial services institution is a comprehensive integrated financial services institution that offers not only credit services…, other banking services (through, e.g., a "Funds Bank") ).
Regarding claim 4, Tyo, in view of Pletz, does not explicitly disclose:
 wherein the second financial instrument is a credit card.
Ellis teaches:
wherein the second financial instrument is a credit card (Column 59, lines 50-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose the second financial instrument is a credit 
Regarding claim 5, Tyo, in view of Pletz, does not explicitly disclose:
wherein the second financial instrument is a mobile payment instrument.
Ellis teaches:
wherein the second financial instrument is a mobile payment instrument (Column 9, lines 21-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose the second financial instrument is a mobile payment instrument as taught by Ellis because it would have improved usage of new credit card accounts. Tyo, in view of Pletz, discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the mobile wallet dynamic interface of Ellis would alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing (Ellis Column 1, lines 21-23).
Regarding claim 6, Tyo, in view of Pletz, does not explicitly disclose:
wherein the first user is further selected based on current financial instruments offered by the financial institution, and wherein the transactional data comprises the first user's spending patterns.
Ellis teaches:
wherein the first user is further selected based on current financial instruments offered by the financial institution, and wherein the transactional data comprises the first user's spending patterns (Column 56, lines 24-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose the first user is further selected based on current financial instruments offered by the financial institution, and wherein the transactional data comprises the first user's spending patterns as taught by Ellis because it would have improved usage of new credit card accounts. Tyo, in view of Pletz, discloses completing a real-time prescreen of the credit-
Regarding claim 7, Tyo discloses wherein the first user is identified as being eligible for a new offer for a new financial instrument (Column 5, line 64 to Column 6, line 2).
Regarding claim 10, Tyo, in view of Pletz, does not explicitly disclose:
 wherein the analysis determines the entities at which the first user makes frequent purchases.
Ellis teaches:
wherein the analysis determines the entities at which the first user makes frequent purchases (Column 30, lines 2-5 and lines 10-14: the mobile wallet circuit 154 may assess the user information to generate a profile describing various aspects of the user. The profile may, for example, describe… transaction history/spending habits of the user ( e.g., if the user repeatedly spends more than $100 at a particular store each month, physical locations of merchants that the user frequently visits, etc.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose the analysis determines the entities at which the first user makes frequent purchases as taught by Ellis because it would have improved usage of new credit card accounts. Tyo, in view of Pletz, discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the mobile wallet dynamic interface of Ellis would alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing (Ellis Column 1, lines 21-23).
Regarding claim 11, Tyo discloses wherein the analysis determines the entities at which the first user has made purchases that exceed a total threshold purchase amount (Column 8, lines 55-60: We can provide you the convenience of setting up future payments on your new Cash Rewards Platinum MasterCard, and, by enrolling in an automatic payment plan today, you'll receive an additional $25 credit from Funds Bank when you accumulate an additional $25 in purchases).
Regarding claim 12, Tyo discloses wherein the welcome bonus includes one or more elements, including a length of the personalized welcome offer, an accelerator bonus, and a number of entities ((Column 7, lines 24-29).
Regarding claim 13, Tyo discloses wherein the elements of the welcome bonus are based on an analysis of enterprise data including time of year, spending patterns of the first user, eligible merchants for the offer, demographics of the first user, and data associated with comparable users (Column 6, lines 38-42).
Regarding claim 14, Tyo discloses wherein the personalized welcome offer is provided through directed advertising via authorized social media or mail (Column 7, lines 61-63: if the customer qualifies for a credit card offer, to send a firm offer in writing for a credit card to the customer).
Regarding claim 15, Tyo discloses wherein the instructions further instruct the at least one hardware processor to: after a predetermined time has elapsed since opening the new account, provide the device associated with the first user with one or more incentives to use one or more rewards accumulated from the personalized welcome bonus (Column 7, lines 63-67: the financial services institution then schedules a time to send the firm offer in writing for a credit card to the customer. The financial services institution 65 may run also a second prescreen on the customer at a later time).
Regarding claim 16, Tyo, in view of Pletz, does not explicitly disclose:
 wherein the instructions further instruct the at least one hardware processor to: provide a notification to the device associated with the first user indicating a number of points earned for a particular transaction using the new account.
Ellis teaches:
wherein the instructions further instruct the at least one hardware processor to: provide a notification to the device associated with the first user indicating a number of points earned for a particular transaction using the new account (Column 43, lines 51-56: The rewards button 532 presents the user with rewards that the user has earned through utilization of the mobile wallet. For example, the user may earn various rewards (e.g., points, cash back, and the like) through conducting various transactions using the payment vehicles that have been provisioned to the mobile wallet).

Regarding claim 17, Tyo discloses wherein the instructions further instruct the at least one hardware processor to: 
identify a transaction that involves the new account of the first user (Column 7, lines 24-29); 
determine that the transaction is associated with an accelerator of the personalized welcome bonus Column 7, lines 24-29); and 
apply the accelerator to the transaction (Column 7, lines 24-29).
Regarding claim 18, Tyo discloses a computing device comprising: 
a memory storing instructions (Column 15, lines 58-61); 
a communications interface (Column 17, lines 5-6); and 
at least one hardware processor interoperably coupled with the memory and the communications interface (Fig. 9; Column 15, lines 58-61 and Column 17, lines 5-6 ), wherein the instructions instruct the at least one hardware processor to: 
based on identifying the first user, pre-approving the first user for the personalized welcome offer (Column 6, lines 35-38: after having received or obtained data for customer information fields of Offer Entry Page 100, the CSR may select Submit button 130 in order to initiate a real-time prescreen of the customer); 
based on a successful pre-approval, providing the personalized welcome offer to a device associated with the first user via the communications interface (Column 7, lines 6-10: If the customer is approved for a Platinum MasterCard (as indicated on Offer Approval Page 200), the CSR representative may read an offer like the one noted under heading 210 "MANDATORY-READ OFFER TO CUSTOMER);
If the customer accepts the offer, the CSR may ask the customer to choose a Cash Rewards Platinum MasterCard or a Complete Rewards Platinum MasterCard); 
in response to receiving acceptance of the personalized welcome offer, generating a new data record associated with the new account for the first user and storing the new data record in the memory (Column 7, lines 45-48: The CSR may then select "Accept" button 230 on Offer Approval Page 200 to continue the process of opening the Cash Rewards Platinum MasterCard account for the customer.).
Tyo discloses the limitations above. Tyo does not explicitly disclose:
identifying, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on the transactional data; 
determining, based on the at least one of the transactional data, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases; 
performing an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases; 
generating, based on one or more of the transactional data or the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome bonus associated with the opening of the new account, wherein the new account is different than existing accounts for the first user;
providing, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user.
Pletz teaches:
determining, based on the at least one of the transactional data, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases (Paragraph [0063]: Loyalty review processes of core card processing 418 may monitor Mike's purchases at JJ's on both the stored value account 416 and private label account 424. After making various purchases and reloads via the stored value account 424 and the private label account); 
performing an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases (Paragraphs [0063] and [0064]: After making various purchases and reloads via the stored value account 424 and the private label account 416, Mike hits a $320 promotional spending hurdle at JJ's…. A few months later, risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account.).
Ellis teaches:
identifying, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on the transactional data (Column 56, lines 24-30 and 56-58: user information is received. In some arrangements, the custom credit approval circuit retrieves information pertaining to the mobile wallet user from the financial institution accounts database 134. Retrieved information may include, for example, user financial account information, e.g., transaction histories, account balance information, and the like…. In response to receiving user-input information, the identity verification circuit 139 may process the received information to ascertain the new mobile wallet user's identity.);
generating, based on one or more of the transactional data or the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome bonus associated with the opening of the new account, wherein the new account is different than existing accounts for the first user (Column 59, lines 50-53 and Column 60, lines 1-8: credit card offer terms are generated. Credit card offer terms may include, for example, general credit terms (e.g., interest rates, credit limits, rewards and the like)….the custom credit approval circuit 138 may generate a individually-tailored financial reward to offer the user. For example, if, based on information stored in the financial institution accounts database 134, the custom credit approval circuit 138 determines that the user is currently paying off a mortgage, the custom credit approval circuit 138 may generate a reward that assists the user in paying down the mortgage if the user uses the new credit card.);
providing, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated with the first user (Column 60, lines 9-14: in addition to determining the terms of the credit card to offer the user, the custom credit approval circuit 138 also generates a graphical depiction of the generated terms (or a set of mobile wallet interface parameters configured to cause the user mobile device 110 to present the user with such a depiction)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo to disclose determining, based on the at least one of the transactional data, one or more entities that are anchor merchants of the institution and whose services or products the first user purchases, and performing an analysis of the one or more entities to determine a subset of entities, from the one or more entities, at which the first user has made threshold purchases taught by Pletz because it would have improved usage of new credit card accounts. Tyo discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the method and system for implementing a card product with multiple customized relationships of Pletz would provide a card product with multiple relationships with an issuing entity (e.g., bank, etc.) where each relationship may be defined by one or more sets of rules that are customized for a particular customer (Pletz Paragraph [0002]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose identifying, from a user database stored in the memory, a first user of an institution in response to a trigger based on transactional data of the first user, wherein the first user is identified based on the transactional data, generating, based on one or more of the transactional data or the subset of entities, a personalized welcome offer for the first user, the personalized welcome offer comprising an offer to open a new account and a personalized welcome bonus associated with the opening of the new account, wherein the new account is different than existing accounts for the first user, and providing, via the communications interface, information relating to the second financial instrument to one or more electronic payment tools installed on the device associated 
Regarding claim 21, Tyo, in view of Pletz, does not explicitly disclose:
 wherein the transactional data comprises at least one of current transactional data or historical transactional data.
Ellis teaches:
wherein the transactional data comprises at least one of current transactional data or historical transactional data (Column 56, lines 24-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tyo, in view of Pletz, to disclose the transactional data comprises at least one of current transactional data or historical transactional data as taught by Ellis because it would have improved usage of new credit card accounts. Tyo, in view of Pletz, discloses completing a real-time prescreen of the credit-worthiness of a current customer (Tyo Abstract). Using the mobile wallet dynamic interface of Ellis would alleviate or reduce the need to carry cash or payment cards (e.g., credit cards), which some users may find appealing (Ellis Column 1, lines 21-23).




Conclusion
                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621